-
                                                                                         05/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                      PR 06-0422
                                                                                  FILED
 IN THE MAUER OF THE PETITION OF                                                  MAY 0 4 2021
                                                                   ORDER
 DARREL ZBAR                                                                   Bowen Greeriwooe
                                                                             Clerk of Supreme Court
                                                                                Statp. nf Montana



      Darrel Zbar has petitioned the Court to waive the three-year test requirement for the
Multistate Professional Responsibility Examination (MPRE) for purposes of Zbar's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission.
      Zbar passed the MPRE in 1984 when seeking admission to the practice of law in
Florida, where Zbar was admitted. The petition states that Zbar has "[p]racticed law for
37 years, without any ethical or disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Darrel Zbar to waive the three-year
test requirement for the MPRE for purposes ofZbar's current application for admission by
motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
                      `n'%
       DATED this 9 day of May,2021.




                                                           Chief Justice
Justices